                Case
                 Case1:15-cr-00537-VEC
                      1:18-cv-08220-VEC Document
                                         Document1519
                                                  10 Filed
                                                        Filed07/17/20
                                                              07/17/20 Page
                                                                        Page11ofof22
                                                  U.S. Department of Justice
        [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza       USDC SDNY
                                                              New York, New York 10007
                                                                                             DOCUMENT
                                                              July 17, 2020                  ELECTRONICALLY FILED
        BY ECF AND EMAIL                                                                     DOC #:
        Honorable Valerie E. Caproni                                                         DATE FILED: 07/17/2020
        United States District Court


                                                      MEMO ENDORSED
        Southern District of New York
        40 Foley Square
        New York, New York 10007

         Re: United States v. Lanier, 15 Cr. 537 (VEC) / Lanier v. United States, 18 Civ. 8220 (VEC)

        Dear Judge Caproni:

                The Government respectfully requests, with the consent of defendant Kareem Lanier
        through his counsel, that the Court stay further briefing and proceedings on Lanier’s pending
        petition pursuant to 28 U.S.C. § 2255 until an en banc panel of the Second Circuit issues a ruling
        in United States v. Scott, 18-163. As the Court is aware, the Court’s Order of June 5, 2020 (Dkt.
        1499) caused the appointment of counsel to represent Lanier in connection with his Section 2255
        petition, and directed the parties to supplement their previously-filed briefing on Lanier’s Section
        2255 petition to address the March 31, 2020 decision of a three-judge panel of the Second Circuit
        in United States v. Scott, 18-163. Since the Court’s June 5 Order, a poll of the judges of the Second
        Circuit was taken and a majority of the active Second Circuit judges voted in favor of rehearing
        the Scott appeal en banc per the attached Order of the Second Circuit dated July 10, 2020. In order
        to conserve the resources of the Court and the parties and avoid any risk of the Court ruling on
        Lanier’s Section 2255 petition based on the March 31 Scott decision in a manner that may end up
        being inconsistent with the en banc ruling of the Second Circuit in Scott, the parties jointly request
        that this Court stay further briefing and proceedings on Lanier’s Section 2255 petition until after
        the Second Circuit issues an en banc ruling in Scott.

                                                       Respectfully submitted,
Application GRANTED. No later than 21
days after the issuance of the en banc                 AUDREY STRAUSS
ruling in Scott, the parties must submit a             Acting United States Attorney
joint letter, either informing the Court of
an agreed-upon resolution of Mr. Lanier's      By:      __/s/ ______________________
petition or proposing a briefing schedule.             Samson Enzer
                                                       Gina Castellano
SO ORDERED.               Date: 07/17/2020             Andrew C. Adams
                                                       Assistant United States Attorneys
                                                       (212) 637-2342 / -2224 / -2340


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
        CaseCase
         Case    18-163, Document
             1:15-cr-00537-VEC
              1:18-cv-08220-VEC   128, 07/10/2020,
                                Document
                                 Document 1519
                                           10 Filed2881914,
                                                Filed       Page1
                                                     07/17/20
                                                      07/17/20    of212ofof22
                                                               Page
                                                                Page




18-163
United States v. Scott



                     United States Court of Appeals
                                         FOR THE
                                  SECOND CIRCUIT



                                         ORDER



           At a stated term of the United States Court of Appeals for the
Second Circuit, held at the Thurgood Marshall United States Courthouse, 40
Foley Square, in the City of New York, on the 10th day of July, two thousand
twenty.


United States of America,

                            Appellant,

                v.                                                      18-163

Gerald Scott,

                            Defendant-Appellee.



       A poll having been conducted and a majority of the active judges of the Court
having voted in favor of rehearing this appeal en banc, IT IS HEREBY ORDERED that this
appeal be heard en banc. See Fed. R. App. P. 35(a). Scheduling information will be
forthcoming.
                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk
